Exhibit 10.2

DRS Services Agreement

This DRS Services Agreement (this “Agreement”) is entered into as of October 20,
2014, by and between DOMINION MIDSTREAM GP, LLC, a Delaware limited liability
company (the “Company”), and DOMINION RESOURCES SERVICES, INC., a Virginia
corporation (“DRS”). DRS is sometimes referred to herein as “Service Company.”

WHEREAS, each of the Company and DRS is a direct or indirect wholly-owned
subsidiary of Dominion Resources, Inc., a Virginia corporation and a “holding
company” as defined in the Public Utility Holding Company Act of 2005 (the
“Act”) that is subject to regulation as such under the Act by the Federal Energy
Regulatory Commission (“Dominion”);

WHEREAS, the Company is serving as the general partner of Dominion Midstream
Partners, LP, a Delaware limited partnership (the “MLP”), and in such capacity,
the Company will be taking actions on behalf of the MLP and on behalf of Cove
Point GP Holding Company, LLC (“Cove Point Holdings”), a wholly-owned subsidiary
of the MLP;

WHEREAS, DRS has been formed for the purpose of providing administrative,
management and other services to Dominion and its subsidiaries (“Dominion
Companies”) as a subsidiary service company; and

WHEREAS, the Company believes that it is in the interest of the Company to
provide for an arrangement whereby the Company may, from time to time and at the
option of the Company, agree to receive, and reimburse DRS for the cost of
providing, such administrative, management and other services as set forth in
Exhibit I hereto from DRS for the benefit of the Company, the MLP, and Cove
Point Holdings (collectively, “Dominion MLP Companies”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

I. SERVICES OFFERED. Exhibit I hereto lists and describes all of the services
that are available from DRS. DRS hereby offers to supply those services to the
Company and for the benefit of the Dominion MLP Companies. Such services are and
will be provided to the Company only at the request of the Company. DRS will
provide such requested services using personnel from DRS and, if necessary, from
nonaffiliated third parties in accordance with Section III herein.

II. INITIAL SERVICES SELECTED. Exhibit II lists the services from Exhibit I that
(i) the Company hereby agrees to receive from DRS, and (ii) DRS hereby agrees to
provide to the Company.

III. PERSONNEL. DRS will provide services by utilizing the services of such
executives, accountants, financial advisers, technical advisers, attorneys,
engineers, geologists and other persons as have the necessary qualifications.



--------------------------------------------------------------------------------

If necessary, DRS, after consultation with the Company, may also arrange for the
services of nonaffiliated experts, consultants and attorneys in connection with
the performance of any of the services supplied under this Agreement.

IV. COMPENSATION AND ALLOCATION. DRS will provide such services at cost. Exhibit
III hereof contains rules and methods for determining and allocating costs for
DRS.

V. EFFECTIVE DATE. This Agreement is effective as of October 20, 2014 (the
“Effective Date”).

VI. TERM. This Agreement shall commence on the Effective Date and shall remain
in effect unless terminated earlier pursuant to Section VII(C).

VII. TERMINATION AND MODIFICATION.

A. Modification of Services. The Company may modify its selection of services at
any time during the calendar year by giving DRS written notice of the additional
services it wishes to receive, and/or the services it no longer wishes to
receive, in Exhibit I from DRS. The requested modification in services shall
take effect on the first day of the first calendar month beginning at least
thirty (30) days after the Company sent written notice to DRS.

B. Modification of Other Terms and Conditions. No other amendment, change or
modification of this Agreement shall be valid, unless made in writing and signed
by all parties hereto.

C. Termination of this Agreement. The Company may terminate this Agreement by
providing sixty (60) days advance written notice of such termination to DRS. DRS
may terminate this Agreement by providing sixty (60) days advance written notice
of such termination to the Company.

This Agreement shall be subject to the approval of any state commission or other
state regulatory body whose approval is, by the laws of said state, a legal
prerequisite to the execution and delivery or the performance of this Agreement.

VIII. NOTICE. Where written notice is required by this Agreement, said notice
shall be deemed given when mailed by United States registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

a.

   To the Company:    Dominion Midstream GP, LLC    120 Tredegar Street   
Richmond, VA 23219

 

2



--------------------------------------------------------------------------------

   With a Copy to:    Dominion Resources Services, Inc.    Law Department    120
Tredegar Street    Richmond, VA 23219    Attention: General Counsel

b.

   To DRS:    Dominion Resources Services, Inc.    120 Tredegar Street   
Richmond, VA 23219    With a Copy to:    Dominion Resources Services, Inc.   
Law Department    120 Tredegar Street    Richmond, VA 23219    Attention:
Managing Counsel and State Regulatory Team

IX. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without regard to its conflict of laws
provisions.

X. ENTIRE AGREEMENT. This Agreement, together with its exhibits, constitutes the
entire understanding and agreement of the parties with respect to its subject
matter, and effective upon the execution of this Agreement by the respective
parties hereof and thereto, any and all prior agreements, understandings or
representations with respect to this subject matter are hereby terminated and
cancelled in their entirety and are of no further force and effect.

XI. WAIVER. No waiver by any party hereto of a breach of any provision of this
Agreement shall constitute a waiver of any preceding or succeeding breach of the
same or any other provision hereof.

XII. ASSIGNMENT. This Agreement shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns. No
assignment of this Agreement or any party’s rights, interests or obligations
hereunder may be made without the other party’s consent, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that, subject
to the requirements of applicable state and federal regulatory law, either party
may assign its rights, interests or obligations under this Agreement to an
“affiliated interest,” without the consent of the other party.

XIII. SEVERABILITY. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above mentioned.

 

DOMINION MIDSTREAM GP, LLC

By  

 

/s/ G. Scott Hetzer

  Name: G. Scott Hetzer   Title: Senior Vice President and Treasurer

 

DOMINION RESOURCES SERVICES, INC.

By  

 

/s/ Carter M. Reid

  Name:   Carter M. Reid   Title:   Senior Vice President – Chief Administrative
and     Compliance Officer and Corporate Secretary

 

4



--------------------------------------------------------------------------------

EXHIBIT I

DESCRIPTION OF SERVICES OFFERED BY DRS

UNDER THIS DRS SERVICES AGREEMENT

1. Accounting. Provide advice and assistance to Dominion MLP Companies in
accounting matters (development of accounting practices, procedures and
controls, the maintenance of the general ledger and related subsidiary systems,
the preparation and analysis of financial reports, and the processing of certain
accounts such as accounts payable, accounts receivable, and payroll).

2. Auditing. Periodically audit the accounting records and other records
maintained by Dominion MLP Companies and coordinate their examination, where
applicable, with that of independent public accountants. The audit staff will
report on their examination and submit recommendations, as appropriate, on
improving methods of internal control and accounting procedures.

3. Legal and Regulatory. Provide advice and assistance with respect to legal and
regulatory issues as well as regulatory compliance and matters under federal and
state laws.

4. Information Technology, Electronic Transmission and Computer Services.
Provide the organization and resources for the operation of an information
technology function (development, implementation and operation of a centralized
data processing facility and the management of a telecommunications network, and
the central processing of computerized applications and support of individual
applications in Dominion MLP Companies). Develop, implement, and process those
computerized applications for Dominion MLP Companies that can be economically
best accomplished on a centralized basis. Develop, implement, and process
information technology risk management services and services for the secure
protection and transmission of critical and sensitive data.

5. Software/Hardware Pooling. Accept from Dominion MLP Companies ownership of
and rights to use, assign, license or sub-license all software owned, acquired
or developed by or for Dominion MLP Companies which Dominion MLP Companies can
and do transfer or assign to it and computer system hardware used with software
and enhancements to which DRS has legal right. Preserve and protect the rights
to all such software to the extent reasonable and appropriate under the
circumstances; license Dominion MLP Companies, on a non-exclusive, no-charge or
at-cost basis, to use all software which DRS has the right to sell, license or
sub-license; and, at the relevant Dominion MLP Companies’ expense, permit
Dominion MLP Companies to enhance any such software and license others to use
all such software and enhancements to the extent that DRS shall have the legal
right to so permit.

6. Human Resources. Advise and assist Dominion MLP Companies in the formulation
and administration of human resources policies and programs relating to the
relevant



--------------------------------------------------------------------------------

Dominion MLP Companies’ labor relations, personnel administration, training,
wage and salary administration, staffing and safety. Direct and administer all
medical, health, and employee benefit and pension plans of Dominion MLP
Companies. Provide systems of physical examination for employment and other
purposes and direct and administer programs for the prevention of sickness.
Advise and assist Dominion MLP Companies in the administration of such plans and
prepare and maintain records of employee and company accounts under the said
plans, together with such statistical data and reports as are pertinent to the
plans.

7. Operations. Advise and assist Dominion MLP Companies in the following matters
relating to operational capacity: (i) the preparation and coordination of
studying, consulting, planning, designing, inspecting and engineering and
construction of facilities of Dominion MLP Companies, (ii) the planning,
engineering (including maps and records) and construction operations of Dominion
MLP Companies, (iii) the performance of operations support services, plant and
facilities operation, generation outage support, and maintenance and management
services, and (iv) the planning, formulation and implementation of load
retention, load shaping and conservation and efficiency programs, and integrated
resource planning for supply-side plans and demand-side management programs.
Develop long-range operational programs for Dominion MLP Companies and advise
and assist each such Company in the coordination of such programs with the
programs of the other Dominion subsidiaries, subject to federal and state codes
and standards of conduct, as applicable. Manage Dominion MLP Companies’
purchase, movement, transfer, and accounting of fuel and gas volumes.

8. Executive and Administrative. Advise and assist Dominion MLP Companies in the
solution of major problems and in the formulation and execution of the general
plans and policies of Dominion MLP Companies. Advise and assist Dominion MLP
Companies as to operations, the issuance of securities, the preparation of
filings arising out of or required by the various federal and state securities,
business, public utilities and corporation laws, the selection of executive and
administrative personnel, the representation of Dominion MLP Companies before
regulatory bodies, proposals for capital expenditures, budgets, financing,
acquisition and disposition of properties, expansion of business, rate
structures, public relationships and related matters.

9. Business Services. Perform: (i) general business support services (printing,
mailing, records management and maintenance, and administrative and office
services across the enterprise), (ii) office facilities operation (building
maintenance and property management, lease/sublease management, and property
sales services across the enterprise), (iii) security (physical security
support, background investigations, and investigative services across the
enterprise), (iv) travel (business-related ticketing, itinerary coordination,
and reservations for airlines, train, rental cars, and hotels/lodging for
Dominion MLP Company employees, officers, directors, etc.), (v) aviation
(maintenance, operations, and aviation-related services for corporate-owned
aircraft), and (vi) fleet services (fleet systems support, management of the
acquisition/disposal function, maintenance functions, and fleet management
across the entire enterprise).

 

2



--------------------------------------------------------------------------------

10. Risk Management. Advise and assist Dominion MLP Companies in securing
requisite insurance, in the purchase and administration of all property,
casualty and marine insurance, in the settlement of insured claims and in
providing risk prevention advice.

11. Corporate Planning. Advise and assist Dominion MLP Companies in the study
and planning of operations, budgets, economic forecasts, capital expenditures
and special projects.

12. Supply Chain. Advise and assist Dominion MLP Companies in the procurement of
real and personal property, materials, supplies and services, conduct purchase
negotiations, prepare procurement agreements and administer programs of material
control.

13. Rates. Advise and assist Dominion MLP Companies in the analysis of their
rate structure in the formulation of rate policies, and in the negotiation of
large contracts. Advise and assist Dominion MLP Companies in proceedings before
regulatory bodies involving the rates and operations of Dominion MLP Companies
and of other competitors where such rates and operations directly or indirectly
affect Dominion MLP Companies.

14. Research. Investigate and conduct research into problems relating to
production, utilization, testing, manufacture, transmission, storage and
distribution of energy. Keep abreast of and evaluate for Dominion MLP Companies
all research developments and programs of significance affecting Dominion MLP
Companies and the energy industry, conduct research and development in promising
areas and advise and assist in the solution of technical problems arising out of
Dominion MLP Companies’ operations.

15. Tax. Advise and assist Dominion MLP Companies in the preparation of federal,
state and other tax returns, generally advise Dominion MLP Companies as to any
problems involving taxes, and provide due diligence in connection with
acquisitions.

16. Corporate Secretary. Provide all necessary functions required of a publicly
traded company. Coordinate information and activities among owners, the transfer
agent, and Board of Directors. Provide direct services to security holders.
Prepare and file required annual and interim reports to owners and the U.S.
Securities and Exchange Commission. Conduct director meetings and ensure proper
maintenance of corporate records.

17. Investor Relations. Provide fair and accurate analysis of Dominion MLP
Companies and an outlook within the financial community. Enhance Dominion MLP
Companies’ position in the energy industry. Balance and diversify owner
investment in Dominion MLP Companies through a wide range of activities. Provide
feedback to Dominion MLP Companies regarding investor concerns, trading and
ownerships. Hold periodic analysts meetings, and provide various operating data
as requested or required by investors.

18. Environmental Compliance. Provide consulting, cleanup, environmental
permitting, environmental compliance support, biological and chemical services,
environmental reporting, and environmental compliance plan preparation as
required by Dominion MLP Companies to ensure full compliance with applicable
environmental statutes and regulations. Track state and federal environmental
regulations. Provide summaries and guidance for Dominion MLP Company personnel
to ensure ongoing compliance.

 

3



--------------------------------------------------------------------------------

19. Customer Services. Provide services and systems dedicated to customer
service, billing, remittance, credit, collections, customer relations, call
centers, energy conservation support and metering.

20. Energy Marketing. Provide services and systems dedicated to energy marketing
and trading of energy commodities, specifically the provision of all services
related to emissions products, renewable energy products, environmental
commodities (commodities derived from environmental attributes associated with
qualifying types of generation that are required for compliance with applicable
federal, state and local laws, as well as any voluntary additional reductions
that the Company has elected to complete). Provide market, credit and
operational risk management services and development of marketing and sales
programs in physical and financial markets.

21. Treasury/Finance. Provide services related to managing all administrative
activities associated with financing and the management of capital structure;
cash, credit and risk management activities; investment and commercial banking
relationships; oversight of decommissioning trust funds and general financing
activities.

22. External Affairs. Provide services in support of corporate strategies for
managing relationships with federal, state and local governments, agencies and
legislative bodies. Formulate and assist with public relations, advertising, and
external/internal communications programs and with the administration of
corporate contribution and community affairs programs.

23. Office Space and Equipment. Provide use of land, buildings, furnishings, and
equipment, and all costs related to these assets – i.e., property taxes,
utilities, and maintenance.

 

4



--------------------------------------------------------------------------------

EXHIBIT II

SERVICES THE COMPANY AGREES TO RECEIVE FROM DRS

 

SERVICE         YES    NO 1.    Accounting    X    2.    Auditing    X    3.   
Legal and Regulatory    X    4.    Information Technology, Electronic
Transmission and Computer Services    X    5.    Software/Hardware Pooling    X
   6.    Human Resources    X    7.    Operations    X    8.    Executive and
Administrative    X    9.    Business Services    X    10.    Risk Management   
X    11.    Corporate Planning    X    12.    Supply Chain    X    13.    Rates
   X    14.    Research    X    15.    Tax    X    16.    Corporate Secretary   
X    17.    Investor Relations    X    18.    Environmental Compliance    X   
19.    Customer Services    X    20.    Energy Marketing    X    21.   
Treasury/Finance    X    22.    External Affairs    X    23.    Office Space and
Equipment    X   



--------------------------------------------------------------------------------

EXHIBIT III

METHODS OF ALLOCATION FOR DRS

DRS shall allocate costs among companies receiving service from it under this
and similar service contracts using the following methods:

 

I. The costs of rendering service by DRS will include all costs of doing
business including interest on debt but excluding a return for the use of equity
capital for which no charge will be made to Dominion Companies.

 

II. A.

DRS will maintain a separate record of the expenses of each department. The
expenses of each department will include:

 

  1. those expenses that are directly attributable to such department, and

 

  2. an appropriate portion of those office and housekeeping expenses that are
not directly attributable to a department but which are necessary to the
operation of such department.

 

  B. Expenses of the department will include salaries and wages of employees,
rent and utilities, materials and supplies, depreciation, and all other expenses
attributable to the department. The expenses of a department will not include:

 

  1. those incremental out-of-pocket expenses that are incurred for the direct
benefit and convenience of an individual Dominion Company or group of Dominion
Companies,

 

  2. DRS overhead expenses that are attributable to maintaining the corporate
existence of DRS, and all other incidental overhead expenses including those
auditing fees, internal auditing department expenses and accounting department
expenses attributable to DRS.

 

  C. DRS will establish annual budgets for controlling the expenses of each
department and for determining estimated costs to be included in interim monthly
billing.

 

III. A.

Employees in each department will be divided into two groups:

 

  1. Group A will include those employees rendering service to Dominion
Companies, and



--------------------------------------------------------------------------------

  2. Group B will include those office and general service employees, such as
secretaries, file clerks and administrative assistants, who generally assist
employees in Group A or render other housekeeping services and who are not
engaged directly in rendering service to each Dominion Company or a group of
Dominion Companies.

 

  B. Expenses set forth in Section II. above will be separated to show:

 

  1. salaries and wages of Group A employees, and

 

  2. all other expenses of the department.

 

  C. There will be attributed to each dollar of a Group A employee’s salary or
wage, that percentage of all other expenses of such employee’s department (as
defined in B above), that such employee’s salary or wage is to the total Group A
salaries and wages of that department.

 

  D. Group A employees in each department will maintain a record of the time
they are employed in rendering service to each Dominion Company or group of
Dominion Companies. An hourly rate will be determined by dividing the total
expense attributable to a Group A employee as determined under subsection C
above by the productive hours reported by such employee.

 

IV. The charge to the Dominion Company for a particular service will be
determined by multiplying the hours reported by Group A employees in rendering
such service to each Dominion Company by the hourly rates applicable to such
employees. When such employees render service to a group of Dominion Companies,
the charge to each Dominion Company will be determined by multiplying the hours
attributable to the Dominion Company under the allocation formulas set forth in
Section IX of this Exhibit by the hourly rates applicable to such employees.

 

V. To the extent appropriate and practical, the foregoing computations of hourly
rates and charges may be determined for groups of employees within reasonable
salary range limits.

 

VI. Those expenses of DRS that are not included in the annual expense of a
department under Section II above will be charged to Dominion Companies
receiving service as follows:

 

  A. Incremental out-of-pocket costs incurred for the direct benefit and
convenience of a Dominion Company or group of Dominion Companies will be charged
directly to such Dominion Company or group of Dominion Companies. Such costs
incurred for a group of Dominion Companies will be allocated on the basis of an
appropriate formula.

 

2



--------------------------------------------------------------------------------

  B. DRS overhead expenses referred to in Section II above will be charged to
the Dominion Company either on the proportion of direct charges to that Dominion
Company or under the allocation formulas set forth in Section IX of this
Exhibit.

 

VII. Notwithstanding the foregoing basis of determining cost allocations for
billing purposes, cost allocations for certain services involving machine
operations, production or service units, or facilities cost will be determined
on an appropriate basis established by DRS.

 

VIII. Monthly bills will be issued for the services rendered to the Dominion
Company on an actual basis. However, if such actual information is not available
at the time of preparation of the monthly bill, estimates may be used. Estimates
will normally be predicated on service department budgets and estimated
productive hours of employees for the year. At the end of each quarter,
estimated figures will be revised and adjustments will be made in amounts billed
to give effect to such revision.

 

IX. When Group A employees render services to a group of Dominion Companies, the
following formulas shall be used to allocate the time of such employees to the
individual Dominion Companies receiving such service (Each Dominion Company
metric/Total Dominion Companies’ metrics):

 

  A. The Service Department or Function formulas to be used when employees
render services to all Dominion Companies participating in such service, for the
services indicated are set forth below.

 

Service Department or Function

 

Basis of Allocation

Accounting:

 

Payroll Processing

  Number of Dominion Company employees on the previous December 31st.

Accounts Payable Processing

  Number of Dominion Company accounts payable documents processed during the
preceding year ended December 31st.

Fixed Assets Accounting

  Dominion Company fixed assets added, retired or transferred during the
preceding year ended December 31st.

Accounts Receivable Processing

  Number of Dominion Company payments processed during the preceding year ended
December 31st.

 

3



--------------------------------------------------------------------------------

Service Department
or Function

 

Basis of Allocation

Information Technology, Electronic Transmission and Computer Services and
Software/Hardware Pooling:

 

LDC/EDC Computer Applications

  Number of Dominion Company customers at the end of the preceding year ended
December 31st.

Other Computer Applications, including Software/Hardware Pooling

  Number of Dominion Company users or usage of specific computer systems at the
end of the preceding year ended December 31st.

Network Computer Applications

  Number of Dominion Company network devices at the end of the preceding year
ended December 31st.

Telecommunications Applications

  Number of Dominion Company telecommunications units at the end of the
preceding year ended December 31st.

Human Resources:

 

Human Resources

  The number of Dominion Company employees as of the preceding December 31st.

Business Services:

 

Energy Services

  Dominion Company energy sale and deliveries for the preceding year ended
December 31st.

Facility Services

  Square footage of Dominion Company office space as of the preceding year ended
December 31st.

Fleet Administration

  Number of Dominion Company vehicles as of the preceding December 31st.

Security

  The number of Dominion Company employees as of the preceding December 31st.

Gas Supply

  Throughput of gas volumes purchased for each Dominion Company for the
preceding year ended December 31st.

Risk Management:

 

Risk Management

  Dominion Company insurance premiums for the preceding year ended December
31st.

Corporate Planning:

 

Corporate Planning

  Total Dominion Company capitalization (Debt and Equity) recorded at preceding
December 31st.

Supply Chain:

 

Purchasing

  Dollar value of Dominion Company purchases for the preceding year ended
December 31st.

Materials Management

  Dominion Company material inventory assets as of the preceding year ended
December 31st.

Tax:

 

Tax Accounting and Compliance

  The sum of the total income and total deductions as reported for Dominion
Consolidated Federal Income Tax purposes on the last return filed.

 

4



--------------------------------------------------------------------------------

Service Department
or Function

 

Basis of Allocation

Customer Services:

 

Customer Payment (Remittance) Processing

  Number of Dominion Company customer payments processed during the preceding
year ended December 31st.

Treasury/ Finance:

 

Treasury and Cash Management

  Total Dominion Company capitalization (Debt and Equity) recorded at preceding
December 31st.

Research

  Dominion Company gross revenues recorded during the preceding year ended
December 31st.

Office Space and Equipment:

 

Corporate Office and Electricity

  Headcount at corporate offices as of the previous December 31st.

 

  B. Company Group Formulas to be used in the absence of a Service Department or
Function formula or when service rendered by employees is for a different group
of Dominion Companies than those companies regularly participating in such
service:

 

Company Group   Basis of Allocation

All Dominion Companies (except DRS)

  Total operating expenses, excluding purchased gas expense, purchased power
expense (including fuel expense), other purchased products and royalties,
depreciation, depletion, and amortization, and taxes other than income for the
preceding year ended December 31st for the affected Dominion Companies.

 

  C. If the use of a basis of allocation would result in an inequity because of
a change in operations or organization, then DRS may adjust the basis to effect
an equitable distribution.

 

5